Citation Nr: 0628089	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  04-25 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for residuals of a neck 
injury.

3.  Entitlement to service connection for residuals of a back 
injury.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for misalignment of the 
right ureter.

6.  Entitlement to service connection for the residuals of a 
fall from a pole.

7.  Entitlement to service connection for the residuals of a 
burn to the right arm.

8.  Entitlement to service connection for a right foot 
disability with heel spurs.



REPRESENTATION

Appellant represented by:	Naomi E. Farve, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to February 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from several decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied the veteran's claims of 
entitlement to service connection for the above noted 
disabilities.  A videoconference hearing before the 
undersigned Veterans Law was held in June 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that, during the veteran's hearing testimony 
in June 2006, he indicated that he received treatment at a VA 
facility in San Francisco in October or November 2005, for 
his claimed disabilities.  The only VA records from this 
period in the veteran's claims file appear to be from the New 
Orleans VA medical center.  Additionally, during the 
veteran's hearing testimony, he indicated that he had 
received treatment at that New Orleans facility for his 
claimed disabilities as early as 1969.  Records from that 
facility that have been associated with the veteran's claims 
file are dated from 2000 to 2005.  In addition, the veteran 
noted during his hearing testimony other potential sources of 
medical records, to include records from a Dr. R. F. L. 
Saluga, and worker's compensation records.  He testified that 
he filed for Social Security benefits in 1999 or 2000.

The veteran was seen in service in March and April 1966 with 
pain in his left knee for the past 6 years, and was noted to 
have old Osgood Schlatter' s disease.  The veteran reported 
having problems with this knee since high school.  In May and 
June 1967, he complained of a "pulled muscle" in the back.  
Service medical records show that the veteran was seen for 
enuresis and frequency, and was found to have a lateral 
position of the right ureter that was thought to be an 
anatomical variation.  His service medical records reflect 
that the veteran sustained a burn to the right arm in service 
in March 1967.  His entrance examination, dated January 1966, 
reflects that the veteran had third degree pes planus.  The 
veteran is now indicating that this disability was aggravated 
in service.  

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the veteran and 
have him provide the names and addresses 
of all health care providers who have 
treated him for any of his claimed 
disabilities since service.  After any 
required releases are obtained, please 
associate all listed records with the 
veteran's claims file, to include any 
records from Dr. Saluga, any available 
worker's compensation records, and any 
available Social Security records.  The RO 
should also request VA medical records 
dated from 1969 from New Orleans and from 
2005 from San Francisco.   

2.  After the above development has been 
completed, have the RO schedule the 
veteran for a VA examination for his left 
knee and back.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination.  All necessary tests and 
studies should be accomplished.  Request 
the examiner provide an opinion, as to any 
left knee disability diagnosed, as to 
whether there is a 50 percent probability 
or greater that any left knee and/or back 
disability the veteran currently has was 
incurred in or aggravated by service.  The 
examiner should offer a complete rationale 
for the opinion and reconcile the opinion 
with the service medical records 
reflecting treatment for Osgood 
Schlatter's disease and complaints of a 
"pulled muscle" in the back.

3.  Have the RO schedule the veteran for a 
VA genitourinary examination.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  All necessary tests and 
studies should be accomplished.  Request 
the examiner provide an opinion, as to any 
acquired disability exhibited by 
misalignment of the right ureter, as to 
whether there is a 50 percent probability 
or greater that it was incurred in or 
aggravated by service.  The examiner 
should offer a complete rationale for the 
opinion and reconcile the opinion with the 
service medical records reflecting 
treatment for enuresis and frequency and 
lateral position of the right ureter that 
was thought to be an anatomical variation.

4.  Have the RO schedule the veteran for a 
VA examination for the residuals of a burn 
of the right arm.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  All necessary tests and 
studies should be accomplished.  Request 
the examiner provide an opinion, as to any 
diagnosed residuals of a burn to the right 
arm, as to whether there is a 50 percent 
probability or greater that it was 
incurred in or aggravated by service.  The 
examiner should offer a complete rationale 
for the opinion and reconcile the opinion 
with the service medical records 
reflecting treatment for a burn to the 
right arm in March 1967.

5.  Have the RO schedule the veteran for a 
VA examination for his right foot.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination.  All necessary tests 
and studies should be accomplished.  
Request the examiner provide an opinion, 
as to any foot disability diagnosed, as to 
whether there is a 50 percent probability 
or greater that it was incurred in or 
aggravated by service.  The examiner 
should offer a complete rationale for the 
opinion and reconcile the opinion with the 
service entrance examination reflecting 
that the veteran had third degree pes 
planus at entry into service.

6.  Upon completion of the foregoing, the 
RO should re-adjudicate the claim on 
appeal.  If any benefit sought is not 
granted, the veteran should be furnished a 
supplemental statement of the case, and 
provided an opportunity to respond.  The 
case should then be returned to the Board, 
if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


